COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Halliburton Energy Services, Inc.

Appellate case number:       01-22-00009-CV

Trial court case number:     2016-83308

Trial court:                 113th District Court of Harris County

        On January 10, 2022, relator, Halliburton Energy Services, Inc., filed a petition for
writ of mandamus, complaining of the trial court’s January 7, 2022 order that compels them
to produce privileged documents. Relator also filed an emergency motion to stay the trial
court’s order and the trial set to begin January 19, 2022. We grant relator’s emergency
motion and stay the trial court’s order compelling them to produce privileged documents.
See TEX. R. APP. P. 52.10(b). This stay of the trial court’s order is effective until the case
in this Court is finally decided or the Court otherwise orders the stay lifted. Any party may
file a motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: __/s/ Sherry Radack_____________________________________
                    Acting individually  Acting for the Court

Date: ___January 13, 2022____